PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re of
Patent No. 11,254,590
Issue Date: February 22, 2022
Application No. 17/293,974
Filed: May 14, 2021
Attorney Docket No. 148927.548370 


:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:





This is a decision on the Request for Refund filed January 11, 2022.  

The request is DISMISSED.

Applicant files the above request for refund and states that, “I paid by deposit account $1,160.00.00 as “Small.”  However, I am a “Micro Entity” “My total fees should have been $580.00 Total”. 

The certification of micro entity status was asserted and established on January 11, 2022.  The Office records have been updated to reflect the entity status change.

However, applicant should note that there is no provision for obtaining a refund based on a later establishment of micro entity status like there is for small entity status in 37 CFR 1.28(a).  The certification of micro entity status is required as a condition for an applicant to be considered micro entity.   Note 37 CFR 1.29(f).

In view of the above, the request for refund is dismissed.

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/	
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions